On argument, judgment in so far as appealed from by defendant Kilar Construction Co., Inc., and order denying motion of said defendant to set aside the verdict and for a new trial unanimously affirmed, with costs to plaintiff. Appeal by plaintiff from judgment and order dismissing complaint as against defendant Haril Construction Corporation dismissed, without costs, by consent of plaintiff. Appeal by defendant Kilar Construction Co., Inc., from so much of the judgment and order as grants motion to dismiss complaint as against defendant Haril Construction Corporation dismissed, without costs. Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ.